Citation Nr: 0024654	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a higher initial evaluation for tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.

This appeal arises from a September 1998 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which, in part, granted service 
connection for tinnitus and assigned a 10 percent evaluation.  


REMAND

In an April 1998 notice of disagreement following an initial 
assignment of a 10 percent evaluation for tinnitus, the 
veteran stated that his service-connected tinnitus was 
interfering with his work and sleep.  He requested a 
"comprehensive" examination to determine the degree of 
disability due to tinnitus, and he alleged that the tinnitus 
made it difficult to focus on conversations, and thus made it 
impossible for him to carry on his work as a counseling 
psychologist.  However, the examiner who conducted VA 
audiologic examination in April 1998 did not address the 
veteran's complaint that his tinnitus affected his ability to 
carry out industrial tasks, such as listening to people and 
following a conversation, nor was any other examination 
conducted to address the veteran's concern.

When the veteran was provided with a statement of the case in 
March 1999, he was informed of the criteria for 
extraschedular referral, and informed that his circumstances 
were not so unusual as to require referral for extraschedular 
consideration.  However, in his April 1999 substantive 
appeal, the veteran alleged that the rating decision had 
failed to consider the marked interference with his 
employment.  The veteran alleged that he was now able to 
provide only testing, but not counseling, and was not able 
participate in teat treatment meetings with other providers, 
so that he was now able to work only about 15 hours per week.  

The veteran should be offered the opportunity to provide 
evidence supporting his assertion that he now works only 15 
hours per week, and to provide evidence supporting his 
assertion that the service-connected tinnitus is the factor 
forcing him to so reduce his work.  The RO should then 
reconsider whether the service-connected tinnitus results in 
marked interference with employment, and whether referral for 
an extraschedular evaluation is warranted.  Williams v. West, 
No. 98-859, slip op. 6-8 (U.S. Vet. App. June 27, 2000)(non-
precedential).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be offered the 
opportunity to submit employment/work 
records, such as time sheets, leave 
slips, earnings statements, or the like, 
to support his contention that he is no 
longer able to work full-time.  The 
veteran should also be offered the 
opportunity to submit any evidence he may 
have as to the reason for any change in 
work hours.

2.  The veteran should be afforded VA 
audiological examination for the purposes 
of determining the effect of tinnitus on 
his ability to carry out normal work 
functions, such as counseling patients or 
participating in treatment team 
conferences.  Any medical evaluation(s) 
or examination(s) necessary to obtain a 
medical opinion as to the cause(s) of any 
change(s) in the veteran's industrial 
capacity should be conducted.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the 
examiner(s) prior to the examination(s).  
The audiologist should determine hearing 
acuity.  The examiner(s) should comment 
on the effect of service-connected 
tinnitus on the veteran's ability to 
pursue substantially gainful employment.

3.  After completion of all necessary 
development, the RO should readjudicate 
the claim of entitlement to an initial 
evaluation in excess of 10 percent for 
tinnitus, to include a claim for an 
extraschedular evaluation.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and given an 
appropriate opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






 

